USA-74-24B Case 4:19-cr-00832

(Rev. 05/01)

HOUSTON DIVISION

USAO Number:
Magistrate Number:

CRIMINAL INDICTMENT

 

2019R07655

 

UNITED STATES of AMERICA
VS,

Document 2. Filed on 11/14/19 in TXSD

CRIMINAL DOCKET
SEALED

Page 1 of 1

JOCR 83z
Mitte

(713) 567-9000

 

Filed 11/14/2019

ATTORNEYS:
RYAN K. PATRICK, USA

Judge:

 

 

AUSAs: ALAMDAR 8. HAMDANI, ARTHUR R. JONES, & SHARAD KHANDELWAL 713-567-9000

 

 

 

 

 

 

 

Appt'd | Private
GERALD M. GOINES (1-7) c oy
STEVEN O. BRYANT (8) c q
PATRICIA ANN IA ]
Cc GARCIA (9) Se d g O
Public and unofficial staff access O Ol
prohibited by court order. OJ gl

 

 

 

 

Cts. 1 & 2: Deprivation of Rights Under Color of Law [18 USC §§ 242 and 2]

 

CHARGE: Cts. 3,4 & 8: Destruction, Alteration, or Falsification of Records in Federal Investigations and Bankruptcy

 

(TOTAL)

(COUNTS!) [18 USC §§ 1519 and 2]

 

( 9 ) Cts. 5-7: Tampering with a Witness, Victim, or an Informant [18 USC §§ 1512(c)(2) and 2]

 

Ct. 9: False Information and Hoaxes [18 USC §§ 1038(a)(1) and 2]

 

 

 

PENALTY: Cts. 1 & 2: up to life imprisonment; $250,000 fine; $100.00 special assesment.
Cts. 3-8: not more than 20 years imprisonment; $250,000 fine; $100.00 special assesment.
Ct. 9: 5 years imprisonment; $250,000 fine; $100.00 special assesment.

[_] In Jail
|_| On Bond

No Arrest

NAME & ADDRESS
of Surety:

PROCEEDINGS:

 

 

 

 
